MEMORANDUM **
Richard Carrillo-Valenzuela appeals his conviction of eight robberies. Because the parties are familiar with the facts, we do not restate them.
I.
Since substantial evidence established Carrillo-Valenzuela’s identity as the robber, we need not consider the photo array. Witnesses at trial identified him as the person who committed the robberies. One witness observed and spoke with Carrillo-Valenzuela during two separate robberies approximately one month apart. A witness to another robbery testified that Carrillo-Valenzuela came into her store to buy some items and shortly returned to rob the store. Witnesses to Carrillo-Valenzuela’s other robberies also had ample opportunity to observe him and identified the distinctive handgun he used in the robberies. Given the totality of the circumstances, the identification of Carrillo-Valenzuela was sufficiently reliable. United States v. Montgomery, 150 F.3d 983, 993 (9th Cir.1998).
II.
The district court did not abuse its discretion in allowing testimony of Carrillo-Valenzuela’s use of a false name. Evidence of false names is generally admissible to show consciousness of guilt or intent to evade law enforcement. United States v. Birges, 723 F.2d 666, 672 (9th Cir.1984); United States v. Guerrero, 756 F.2d 1342, 1347 (9th Cir.1984). Carrillo-Valenzuela “does not indicate how this evidence prejudiced him beyond that “which all defendants must suffer when probative evidence is introduced against them.’ ” Guerrero, 756 F.2d at 1347.
III.
Carrillo-Valenzuela’s sentence, imposed in conformity with 18 U.S.C. § 924(c)(1), which calls for consecutive mandatory 25-year sentences, was not unconstitutional under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), because Booker does not apply to mandatory minimum sentences. United States v. Dare, 425 F.3d 634, 641 (9th Cir.2005). Nor did the sentence violate due process. United States v. Wilkins, 911 F.2d 337, 339 (9th Cir.1990) (“Criminal defendants do not have a constitutional right to individualized sentences, and the legislature may set fixed mandatory and determinate sentences for particular offenses.”).
*765IV.
Finally, Carrillo-Valenzuela’s 2011-month sentence did not violate the Eighth Amendment’s prohibition against cruel and unusual punishment. Because Carrillo-Valenzuela had committed numerous violent offenses and had a criminal record involving the use of weapons, the sentence was not grossly disproportionate to the severity of his crimes. United States v. Harris, 154 F.3d 1082, 1084 (9th Cir.1998) (1141- and 597-month sentences); see also United States v. Parker, 241 F.3d 1114, 1116-1118 (9th Cir.2001) (888-month sentence). Although Carillo-Valenzuela’s sentence is longer than those in Harris and Parker, all of these sentences “are essentially life sentences.” Harris, 154 F.3d at 1085.
AFFIRMED.

 This publication is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.